UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-7943



MICHAEL O. DEVAUGHN, a/k/a Michael DeVaughn,

                                              Plaintiff - Appellant,

          versus


ISAAC JOHNSON, JR., Assistant United States
Attorney; J. WESLEY HOLBROOK, Assistant United
States Attorney,

                                            Defendants -   Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence. Margaret B. Seymour, District Judge.
(CA-01-2657-4-24)


Submitted:   March 11, 2004                 Decided:   March 18, 2004


Before WIDENER, WILKINSON, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael O. DeVaughn, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Michael O. DeVaughn appeals the district court’s order

denying relief on his motion to reconsider under Fed. R. Civ. P.

60(b).   We have reviewed the record and find that DeVaughn failed

to establish ground for relief under the Rule.   See Fed. R. Civ. P.

60(b).   Thus, we do not find that the district court abused its

discretion in denying the motion.     United States v. Holland, 214

F.3d 523, 527 (4th Cir. 2000).        Accordingly, we affirm.    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                           AFFIRMED




                              - 2 -